Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 1 of 17 Ge

United States District Court
. Southern District of Texas
UNITED STATES DISTRICT COURT bn FILED -
SOUTHERN DISTRICT OF TEXAS eae APR 20 2021 al
McALLEN DIVISION : os
_” Nathan Ochsner, Clerk

+

UNITED STATES OF AMERICA

Vv.
| Criminal No. M-20-1417-S1
ANTONIO DELGADO
EDGAR GUILLERMO LUNA-JUAREZ
MISAEL MOLINA-GONZALEZ
BENJAMIN CAVAZOS-MORONES
EULALIO RODRIGUEZ
ARTURO TREJO |
GUMERCINDO VASQUEZ-GUERRERO

MIM MM Mh ) ) tH) Up wt

SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One
From on or about September 2017 and continuing up to and including the date of the return

of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,

 

defendants,

ANTONIO DELGADO
EDGAR GUILLERMO LUNA-JUAREZ
MISAEL MOLINA-GONZALEZ
BENJAMIN CAVAZOS-MORONES

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The J
controlled substance-involved was 500 grams or more of a mixture or substance containing a

detectable amount of Cocaine, a Schedule IT controlled substance.
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 2 of 17

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).

Count Two
On or about March 19, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |

_ ANTONIO DELGADO -
EDGAR GUILLERMO LUNA-JUAREZ
MISAEL MOLINA-GONZALEZ
BENJAMIN CAVAZOS-MORONES

 

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 4.7 kilograms of a
mixture or substance. containing a detectable amount of Cocaine, a Schedule I controlled -
substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B) and Title
18, United States Code, Section 2.

Count Three

From on or about August 12, 2020 through on or about February 12, 2021, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,
| EULALIO RODRIGUEZ
ARTURO TREJO
and ;
GUMERCINDO VASQUEZ-GUERRERO

_ did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The

controlled substance involved was 5 kilograms or more of a mixture or substance containing a
 

 

N an —_ ot

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD_ Page 3 of 17

detectable amount of cocaine, a Schedule II controlled substance and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II
. controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A)..

Count Four

From on or about September 2012 and continuing up to and including the date of the return
of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,
defendant, |

ANTONIO DELGADO

did unlawfully, knowingly and intentionally combine, conspire, confederate and agree with others
known.and unknown to the grand jury, to knowingly conduct and attempt to conduct a financial
transaction that affected interstate and foreign commerce which involved the proceeds of a
specified unlawful activity, that is, conspiracy to possess with intent to distribute a control
substance, in violation of Title 21 of the United States Code, Sections 846, 841(a) and that while
conducting or attempting to conduct said transaction the defendant knew that the property or
currency involved represented the proceeds of some form of unlawful activity and that the.
transaction was designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of the specified unlawful activity. | .

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and (h).

Count Five —

From on or about September 2017 and continuing up to and including the date of the return

of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,

defendant,
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 4 of 17

ANTONIO DELGADO

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to-wit, the purchase of a Quarter Horse known as “Carters Yachtz”, which .
involved the proceeds of a specified unlawful activity, that being, possession with intent to
distribute and conspiracy to possess with intent to distribute controlled substances in violation of
Title 21, United States Code, §§ 841(a)(1) and 846, knowing that the transaction was designed in
whole or in part to conceal and disguise the nature, location, source, ownership, and control of the
proceeds of said specified unlawful activity and that while conducting or attempting to conduct
this financial transaction knew that the property involved in the financial transaction, that is,
approximately $25,000 in United States currency, represented the proceeds of some form of
unlawful activity.

In violation of Title 18, United States Code, Section 1956(a)(1)(B)(3), and Title 18, United
States Code, Section 2. |

NOTICE OF FORFEITURE
(21 U.S.C. § 853(a))
Pursuant to Title 21, United States Code, Section 853(a)), the United States of America

gives notice to the defendants:

ANTONIO DELGADO
EDGAR GUILLERMO LUNA-JUAREZ
MISAEL MOLINA-GONZALEZ

and.
BENJAMIN CAVAZOS-MORONES

That, in the event of conviction of a violation of Title 21, United States Code, Sections 841 or 846,

the following is subject to forfeiture:
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 5 of 17

1) All property constituting, or derived from, any proceeds obtained, directly or indirectly,
as a result of such violation; and

2) All property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such violation.

NOTICE OF FORFEITURE
— 18 U.S.C. 982(a)(1)
Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives
notice to the Defendant, |

ANTONIO DELGADO

that upon conviction of a violation of Title 18, United States Code, Section 1956 as charged in
the indictment, all property, real or personal, involved in such offense, and all property traceable
to such offense, is subject to forfeiture. .
Personal Property Subject to Forfeiture
A. Firearms
a. Colt Government Model, .38 Pistol, serial number ELR119, w/three (3)
magazines and fifty (50) rounds of .38 ammunition; |
b. Ruger 9mm American Pistol, serial number 860-89844, with two (2) magazines,
case, gun lock and three hundred fourteen (314) rounds of 9mm ammunition;
c. Remington Model 742, 30-06, Serial Number 7146855;
d. Aldo Uberti, 45 caliber, Model 1866, Serial Number W63422;

e. Winchester, 12 gauge, Model 1300, Serial Number L2695483;
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 6 of 17

B. Currency

a. $100,691.85, more or less, in funds from the Louisiana Horse’s Benevolent and

- Protective Association 1993, Inc., Account # 62229, which are winnings earned

from “Carters Yachtz”;

C. Farm/Ranch Vehicles and Equipment

a,

2011 Can-Am Commander, Vehicle Identification Number (VIN)
3JBKGCP19BJ000023; |

2016 Can-Am Maverick, Vehicle Identification Number (VIN)
3JBPEAP23GJ000034;

2018 Toyota Tacoma Limited, Vehicle Identification Number (VIN)

-5TFGZ5AN7HX071906;

2006 Platinum Horse Trailer, Vehicle Identification Number (VIN)
5HMCG202171003362;

2020 Wells Cargo Trailer, Serial Number 7KCL001034;

2016 Ford F350, Vehicle Identification Number (VIN) 1FT8W3DT9GEB75 108;
John Deere 4020 Diesel Tractor, Serial Number T213R 177766R;

New Holland Baler, Model BR7070, Serial Number YEN181474;
1995 Bobcat Skid Steer, Model 753, Serial Number 512724666;

1992 Featherlite, Model 8544, Horse Trailer, Vehicle Identification Number
(VIN) 1EPL24209NA816844; |

1992 4 Star Horse Trailer, Vehicle Identification Number (VIN)

1$981620XN0113586;
Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 7 of 17

 

D. Subject Horse

a. A Quarter Horse known as “Carters Yachtz”

~ Real Property Subject to Forfeiture .

1. Real property located and situated at North Farm to Market 493 Edinburg, Texas 7 8537,
including any and all buildings, appurtenances, and improvements thereon and any and .
all surface rights, title and interests, if any. The property is more fully described as: |

Tract I: |
The North. one-half of the North one-half of Lot 6, Block 88, LAS MESTENAS
RANCH OF THE MISSOURI-TEXAS LAND AND IRRIGATION COMPANY
SUBDIVISION, Hidalgo County, Texas, according to map thereof recorded in .
Volume 1, Page 29, Map Records of Hidalgo County, Texas.

_ Tract I: |
A 0.61 acre tract of land out of the North Half (1/2) of the North Half (1/2) of Lot
6, Block 88, MISSOURI-TEXAS LAND AND IRRIGATION COMPANY-

| SUBDIVISION, Hidalgo County, Texas as per map recorded in Volume 1, Page 29,

. Map Records of Hidalgo County, Texas, said 0. 61 acre tract of land being more
particularly described by metes and bounds as follows:
BEGINNING at a point on the East boundary line of Lot 6.for the Northeast corner
of this tract of land and the POINT OF BEGINNING, said Northeast corner bears
South 09 degrees 20 minutes West, 213.0 feet from a cotton picker spindle found at
the Northeast corner of Lot 6;

THENCE continuing South 09 degrees 20 minutes West, with the East boundary
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 8 of 17

line of said Lot 6, a distance of 117.0 feet to the Southeast corner of this tract of |

land;

THENCE North 80 degrees 40 minutes West, at 40.0 feet pass a half (1/2) inch iron

rod set at the West right of way line of F.M. 493, at 228. 8 feet in all to a half (1/2) ©

inch iron rod set for the Southwest corner of this tract of land;

THENCE, North 09 degrees 20 minutes East, 117.0 feet to a half (1/2) inch iron

rod set at Northwest corner of this tract of land;

THENCE, South 80 degrees 40 minutes East, at 188.8 foot pass a half (q) inch

iron rods set at the West right of way line of said F.M. 493, 228.8 feet in all to the
POINT OF BEGINNING, containing 0.61 of an acre, more or less, of which 0.11

of an acre lies in the Road right of way, leaving a net of 0.50 of an acre, more or

less.

2. Real property located and situated at 715 W Mile 15 N, Weslaco, TX, including any and
all buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

5.000 acres out of Farm Tract 406, WEST AND ADAMS TRACTS SUBDIVISION,
Hidalgo County, Texas, according to subdivision plat recorded in Volume 2, Page
34 of the map records of that county, described by metes and bounds as follows:
BEGINNING at a 60-penny nail set in the north line of Farm Tract 406 (which is
also centerline of Mile 15 North Road), which nail bears 142.66 feet east from the
NW corner of FT 406, for the NW corner of this tract;

THENCE east along the north line of FT 406 a distance of 142.66 feet to a 60-

penney nail set for the NE corner;
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 9 of 17

THENCE South 03°52'22" East, passing at 20.05 feet a 4” iron rod set in the south
r.0.W. line of Mile 15 North Road, a total distance of 1323.02 feet to a 2” iron rod
set on the south line of FT 406 for the SE corner;

THENCE west along the south line of FT 406 a distance of 187.34 feet toa” iron
rod for the SW corner;

THENCE North 01°56'19" West, passing at 1300.75 feet a 2” iron rod set on the
south r.o.w. line of Mile 15 North Road, a total distance of 1320.76 feet to the |
POINT OF BEGINNING, encompassing 5.000 acres of land, more or less.

3. Real property located and situated at 10619 Cibolo Rd, Edinburg, TX, including any and
all buildings, appurtenances, and improvements thereon and any and all surface rights, title
and-interests, if any. The property is more fully described as:

Lot Sixty-Three (63), SANTA CR UZ RANCHES NO. 2, Hidalgo County, Texas,
according to the map or plat thereof recorded in Volume 46, Pages 133-137, Map
Records, Hidalgo County. Texas, reference to which is here made for all purposes.

4. Real property located and situated at N FM 493, Edinburg, TX, including any and all -
buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

A tract of land containing 2.14 gross acres, more or less, out of the West 15 acres
of Lot 2, Block 75, MISSOURI-TEXAS LAND AND IRRIGATION COMPANY'S
SUBDIVISION, Hidalgo County, Texas, as per map or plat thereof recorded in
Volume I, Page 29, Map Records, Hidalgo County, Texas and being more
particularly described by metes and bounds as follows:

BEGINNING at the Northwest corner of this tract of land, which is South, a
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 10 of 17

distance of 188.57 feet from the Northwest corner of Lot 2; |

THENCE, along a line parallel with the North boundary line of Lot 2, East, a
distance of 40.00 feet to a point lying on the East right of way of FM 493 and with
a total distance of 495.00 feet toa point;

THENCE, along a line parallel with the West boundary line of Lot 2, South, a
distance of 188.57 feet to a point;

THENCE, along a line parallel with the North boundary line of Lot 2, West, a
distance of 455.00 feet to a point lying on the East right of way of FM 493 and with
a total distance of 495.00 feet to a point;

THENCE, along the West boundary line of Lot 2, North a distance of 188.57 feet
to the POINT OF BEGINNING, containing within these metes and bounds 2.14
gross acres, more or less, of which 0.17 acre is road right of way, more or less.

5. Real property located and situated at 1264 W Mie 14.N, Weslaco, TX, including any and
all buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

A 5.00 acre tract of land out of F arm r ract 401, THE WEST AND ADAMS TRACT
SUBDIVISION, Hidalgo County, Texas according to the map recorded in Volume
2, Pages 34 through 37, Map Records in the Office of the County Clerk of Hidalgo
County, Texas, reference to which i here made for all purposes and being more
particularly described by metes and bounds as follows to wit:

COMMENCING at the Southeast corner of Tract 401, the PLACE OF BEGINNING

and Southeast corner of this tract;
Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 11 of 17

L: HENCE, West 165 feet with and along the South Boundary line of Farm Tract 401
to a point in said line, the Southwest corner of this tract;
L. HENCE, North 1,320 feet parallel with the East boundary line of Tract 401 to a
point in the North boundary line of said Tract 401, the Northwest corner of this
tract;
THENCE, East 165 feet with and along the North boundary line of Tract 401 to a
point in said line and the Northeast corner of. this tract;
THENCE South 1,320 feet with and along the East boundary line of Tract 401 to
the PLACE OF BEGINNING.
6. Real property located and situated at Mile 21 Rd, Edinburg, TX, including any and all
| buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

Lot 54, DELTA ORCHARDS SUBDIVISION UNIT NO. 1, Hidalgo County, Texas,
according to the map thereof recorded in Volume 6, Page 7, Map Records of
Hidalgo County, Texas; |
SAVE AND EXCEPT a 2.0 acre tract thereof; said 2.0 acre tract of land being more
particularly described by metes and bounds as follows: |
COMMENCING at the Northwest corner of Lot 54, said point being on the
centerline of 60.0 feet County Road (130.0 feet called), and being the Northwest
corner and POINT OF BEGINNING of this description;
THENCE, Northeasterly with and along the centerline of said 60.0 feet County

Road, a distance of 208.71 feet to the Northwest corner;

 
Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 12 of 17

THENCE, Southeasterly parallel to the North lot lint of Lot 54, a distance of 208.71
to the Southwest corner, said point being on the West lot line of Lot 54;
THENCE, Northeasterly with and along the West lot line of Lot 54, a distance of
424.53 feet to the Northwest corner and POINT OF BEGINNING of this description
containing 2.0 acres more or less. .

7. Real property located and situated at 504 Sioux Rd, San Juan, TX, including any and all
buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

TRACT I:

A 4.00-acre tract of land out of Lot Nine (9), Block Six (6), JOHN CLOSNER
SUBDIVISION, Hidalgo County, Texas, as per map or plat thereof recorded in
Volume 0, Page 4, Map Records, Hidalgo County, Texas, and said tract being more
particularly described by metes and bounds as follows:

COMMENCING at the Southeast corner of Lot Nine (9); THENCE, West 298.0
feet, along the South line of Lot Nine (9),'to a point;

THENCE, North 264.0 feet, to the Southeast corner and POINT OF BEGINNING
of this tract;

THENCE, North 1056.0 feet, to the Northeast corner of this tract; THENCE, West
165.0 feet, to the Northwest corner of this tract;
THENCE, South 1056.0 feet, to the Southwest corner of this tract;

THENCE, East 165.0 feet, to the POINT OF BEGINNING containing 4.00 acre of

land, more or less.

TRACT If:
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 13 of 17

A 1.00-acre tract of land out of Lot Nine (9), Block Six (6), JOHN CLOSNER
SUBDIVISION, Hidalgo County, Texas, as per map or plat thereof recorded in

Volume 0, Page 4, Map Records, Hidalgo County, Texas, and said tract being more
particularly described by metes and bounds as follows:

COMMENCING at the Southeast corner of Lot Nine (9); THENCE, West 298.0
feet, along the South line of Lot Nine (9), to the Southeast corner and POINT OF
BEGINNING of this tract;

THENCE, North 264.0 feet, to the Northeast corner of this tract;

THENCE, West 165.0 feet, to the Northwest corner of this tract;

THENCE, South 264.0 feet, for the Southwest corner;

THENCE, East 165.0 feet to the POINT OF BEGINNING containing 1.00 acre of
land, more or less.

8. Real property located and situated at 23980 N FM 493, Edcouch, TX, including any and
| all buildings, appurtenances, and improvements thereon and any and all surface rights, title
| and interests, if any. The property is more fully described as:

A 2.14 acre tract of land out of Lot two (2), block Seventy-Five (75), MISSOURI-
TEXAS AND LAND Dé& IRRIGATION COMPANY'S SUBDIVISION, Hidalgo
County, Texas according to the map recorded in Volume 1; Page 29, Map Records
in Office of the County Clerk of Hidalgo County, Texas, reference to which is here
made for all purpose and more particularly described by metes and bounds as
follows:

Commencing at a cotton picker spindle found at the Northwest corner of Lot two

(2), Block Seventy-five (75) for the Northwest corner of this tract of land and the -
 

- Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 14 of 17

POINT OF BEGINNING:

Thence East with the North line of Lot two (2), Block Seventy-five (75), 495.53 feet
to a 60-D nail set for the Northeast corner of this tract of land:

Thence, South 00 degrees, 08 minutes, 42 seconds West, at 18.0 feet pass a half
(1/2) inch iron rod found at the existing South right of way line of a county road, at
189.35 feet in all to a half (1/2) inch rod found for the Southeast corner of this tract
of land: .

Thence, West, at 455.53 feet pass a half (1/2) inch rod found at the existing East
right of way line of F.M. 493, at 495.53 feet in all to a point at the centerline of said
FM. 493 for the Southwest corner of this tract of land;

Thence North 00 degrees, 08 minutes, 42 seconds East 189.35 feet with said
centerline to the PLACE OF BEGINNING. Containing 2.14 acre tract of land,

More or Less.

‘9. Real property located and situated at Sunflower Rd., Edinburg, TX, including any and all
buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

Lots Eighty-four (84) and Eighty-five (85), DELTA ORCHARDS COMPANY, UNIT
NO. I, Hidalgo County, Texas, as per map or plat thereof recorded in Volume 6,
Page 7, Map Records, Hidalgo County, Texas. |
10. Real property located and situated at 15404 Val Verde Rd, Edinburg, TX, including any
and all buildings, appurtenances, and improvements thereon and any and all surface rights,

“title and interests, if any. The property is more fully described as:
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 15 of 17 - .

The West 1.93 acres of the North 6.36 acres of Block 26, Hill-Harlbert Tract, a
Subdivision out of the El Gato and La Blanca Grants, Hidalgo County, Texas,
according to the map or plat thereof recorded in Volume 1, Page 35, Map
Records, Hidalgo County, Texas, and carried on the tax rolls as Hill Halbert W
1.93 W-N6.3 6AC BLK 26. (Acct No. H3475-00-26-0000-00).

11. Real property located and situated at Mile 19 Rd., Edinburg, TX, including any and all
buildings, appurtenances, and improvements thereon and any and all surface rights, title -
and interests, if any. The property is more fully described as:

Lot 53, EVERGREEN VALLEY ESTATES, PHASE IIL, as shown by the map or plat
thereof recorded in Volume 52, Pages 135-144, Map Records, Hidalgo County,
Texas.

12. Real property located and situated at 55 Allegro Ave., Alamo, TX 78516, including any
and all buildings, appurtenances, and improvements thereon and any and all surface rights,
title and interests, if any. The property is more fully described as:

Lot 7, PALO BLANCO RANCHETTES SUBDIVISON, Hidalgo County, Texas,
according to the map or plat recorded in Volume 32, Page 48, Map Records of
Hidalgo County, Texas. |

13. Real property located and situated at Sunflower Rd., Edinburg, TX, including any and all
buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

Lot 86, DELTA ORCHARDS COMPANY, UNIT NO. 1, Hidalgo County, Texas,
according to map thereof recorded in Volume 6, Page 7, Map Records of Hidalgo

County, Texas.
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 16 of 17 .

| 14. Real property located and situated at 7107 Brockington Dr., Katy, TX 77494, including
any and all buildings, appurtenances, and improvements thereon and any and all surface
rights, title and interests, if any. The property is more fully described as:
The following real property located in Fort Bend County, Texas:
Lot Two (2), Block Eleven (11), of Hickory Creek, Section One Partial Replat, a
subdivision in Fort Bend County Texas, according to the Map or Plat thereof
recorded in Slide No. 842/B of the Plat records of Fort Bend County Texas. .

15. Real property located and situated at Mile 21 Rd., Edinburg, TX, including any and all
buildings, appurtenances, and improvements thereon and any and all surface rights, title
and interests, if any. The property is more fully described as:

All of Lot Fifiy-Five (55), DELTA ORCHARDS COMPANY, Unit One (1), Hidalgo
County, Texas. According to the Map Recorded in Volume 6, Page 7, of the
Records of Hidalgo County, Texas, which is 12.92 acres, more or less.
Money Judgement |
' Defendants are notified that upon conviction, 4 money judgement may be imposed equal
to the total value of the property subject to forfeiture for which the defendants may be jointly and
severally liable.
Substitute Assets
If any of the property described above, as a result of any act or omission of any of the
Defendants: |
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the Court;
 

Case 7:20-cr-01417 Document 137 Filed on 04/27/21 in TXSD Page 17 of 17

d. Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be divided without
difficulty;
the United States will seek to forfeit any other property of the defendants up to the value of such
property pursuant to Title 21, United States Code, Section 853(p), which has been incorporated
by Title 18, United States Code, Section 982(b) and by Title 28, United States Code, Section
2461(c).

A TRUE BILL

FOREPERSONN_ |

JENNIFER B. LOWERY

ACTING UNITED STATES ATTORNEY

| L |

ASSISTANT UNITED STATES ATTORNEY
